PER CURIAM
Defendant appeals his conviction of a violation of ORS 814.090(l)(a).1 The state concedes the trial court erred in overruling his demurrer because ORS 814.090(l)(a) violates Article I, section 8, of the Oregon Constitution. We agree with the state’s concession.
Reversed.

 ORS 814.090(l)(a) provides:
“A person commits the offense of unlawful solicitation on or near a highway if the person:
“(a) Is on a highway to solicit employment or business or for selling or soliciting contributions from persons in a vehicle!.]”